       Case 1:19-cv-01753-RDM Document 30-5 Filed 03/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                           )
 100REPORTERS, et al.,                     )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )
                                                   Civil Action No. 19-1753 (RDM)
                                           )
 U.S. DEPARTMENT OF STATE,                 )
                                           )
              Defendant.                   )
                                           )
                                           )


                                 [PROPOSED] ORDER
      UPON CONSIDERATION of Defendant’s Opposition to Plaintiffs’ Cross-Motion for

Summary Judgment, it is hereby

      ORDERED that Plaintffs’ Cross-Motion for Summary Judgment is DENIED.



SO ORDERED


This__________day of_____________, 2021


                                                   ____________________________
                                                   RANDOLPH D. MOSS
                                                   United States District Court Judge
